In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                    No. 06-14-00057-CR



        LARRY JERMAINE WIGENTON, Appellant

                             V.

             THE STATE OF TEXAS, Appellee



On Appeal from the Criminal District Court 3 of Dallas County
                   Dallas County, Texas
               Trial Court No. F-1371124-J




        Before Morriss, C.J., Carter and Moseley, JJ.
                                              ORDER

          Larry Jermaine Wigenton has filed a motion complaining that he has no counsel in his

pending appeal. The appeal was transferred to this Court from the Fifth Court of Appeals.

Wigenton asks this Court to appoint counsel to represent him. He is before this Court in an

appeal from the revocation of his community supervision and the final adjudication of guilt.

Wigenton had appointed counsel both at the original hearing and at his adjudication hearing.

          The record sheds no light on the nature of the previous counsel’s appointment or possible

release from her duty to represent the defendant. See TEX. CODE CRIM. PROC. ANN. art. 1.051

(West Supp. 2013).        This Court has contacted Wigenton’s last appointed counsel, Pamela

Segura-Muhammad of the Dallas County Public Defender’s Office, and she has informed this

Court that her understanding is that she is no longer representing Wigenton.

          Under these circumstances, pursuant to Article 1.051(d) of the Texas Code of Criminal

Procedure, we find it appropriate to grant Wigenton’s motion for the appointment of counsel, and

abate this appeal to the trial court for the purpose of appointing counsel to represent Wigenton on

appeal.

          The appointment shall be made within fifteen days of the date of this order.

          A supplemental clerk’s record containing the appointment shall be filed with this Court

no later than ten days after the appointment is made.

          All appellate timetables are stayed and will resume on the filing of the supplemental

clerk’s record containing the order of appointment.




                                                  2
      IT IS SO ORDERED.

                              BY THE COURT

Date: June 5, 2014




                          3